Fourth Court of Appeals
                               San Antonio, Texas
                                    February 12, 2020

                                   No. 04-19-00653-CR

                                     Jordan CRANE,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2002CR7712
                   Honorable Andrew Wyatt Carruthers, Judge Presiding


                                     ORDER
     Appellant’s motion for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before February 19, 2020.

                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court